Case 6:16-bk-20485-WJ   Doc 50 Filed 02/06/19 Entered 02/07/19 11:27:10   Desc
                         Main Document     Page 1 of 4
Case 6:16-bk-20485-WJ   Doc 50 Filed 02/06/19 Entered 02/07/19 11:27:10   Desc
                         Main Document     Page 2 of 4
Case 6:16-bk-20485-WJ   Doc 50 Filed 02/06/19 Entered 02/07/19 11:27:10   Desc
                         Main Document     Page 3 of 4
Case 6:16-bk-20485-WJ   Doc 50 Filed 02/06/19 Entered 02/07/19 11:27:10   Desc
                         Main Document     Page 4 of 4
